                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                        3:18-cv-00612-RJC-DSC

WILL SUMMERS, JR., a/k/a WILLIE    )
SUMMERS,                           )
                                   )
          Plaintiff,               ) Civil Action No.: 3:18-cv-00612-
                                   ) RJC-DSC (Lead Case)
           v.                      )
                                   )
CITY OF CHARLOTTE,                 )
                                   )
          Defendant.               )
SYLIVIA SMITH-PHIFER and LANCE     )
PATTERSON,                         )
                                   )
          Plaintiffs,              ) Civil Action No.: 3:19-cv-00026-
                                   ) RJC-DSC
           v.                      )
                                   )
CITY OF CHARLOTTE,                 )
                                   )
          Defendant.               )
AARON PHIFER,                      )
                                   )
          Plaintiff,               )
                                   ) Civil Action No.: 3:19-cv-00027-
           v.                      ) RJC-DCK
                                   )
CITY OF CHARLOTTE,                 )
                                   )
          Defendant.               )
MARTY PUCKETT,                                     )
                                                   )
            Plaintiff,                             )
                                                   ) Civil Action No.: 3:19-cv-00310-
             v.                                    ) FDW-DSC
                                                   )
CITY OF CHARLOTTE,                                 )
                                                   )
            Defendant.                             )
                                                   )

              ORDER GRANTING CONSOLIDATION OF CASES

      THIS MATTER comes before the Court on Defendant’s Motion to Consolidate

the above-captioned cases. (Doc. No. 11.) For good cause shown, this Motion is

GRANTED.

      IT IS THEREFORE ORDERED that these cases be consolidated into 3:18-cv-

00612-RJC-DSC.




                         Signed: October 8, 2019




                                           2
